— Order of the Supreme Court, New York County (Gabel, J.), entered November 28, 1983, which granted plaintiff’s motion for renewal and reargument of a prior order entered October 5, 1983, and upon renewal and reargument adhered to its original determination with the exception of granting plaintiff exclusive possession of the marital residence, is modified, on the law and facts and in the exercise of discretion, to increase the award of temporary maintenance to $750 per week and the interim attorney and appraiser fees to $10,000 each and, further, to increase the interim accountant fees to $5,000, and otherwise affirmed, without costs. 11 Appeal from the order of the Supreme Court, New York County (Gabel, J.), entered October 5, 1983, is dismissed, without costs, as superseded by the order of November 28, 1983. I In view of the husband’s admitted yearly income of at least $125,000 and the former life-style of the parties, we modify the award of temporary maintenance to increase it to $750 weekly. In addition, since it appears that the discovery required in this action will be extensive and that the services of appraisers and accountants will be essential, we also modify the order of Special Term to increase the award for interim attorney and appraiser fees to the plaintiff to $10,000 for each, and to increase the award for interim accountant fees to $5,000. We have examined the remaining contentions made by defendant and find them to be without merit. Concur — Sullivan, J. P., Carro, Asch, Fein and Milonas, JJ.